                      Case 1:20-cv-05301-RA Document 70 Filed 09/29/20 Page 1 of 8




                                                                                                   PAMELA A. KOPLIK
                                                                                                    Phone: (212) 356-2187
                                                                                                      Fax: (212) 356-2019
                                                                                                     pkoplik@law.nyc.gov
                                             THE CITY OF NEW YORK
                                                                                         CARLOS F. UGALDE ALVAREZ
JAMES E. JOHNSON                            LAW DEPARTMENT                                         Phone: (212) 356-2212
Corporation Counsel                             100 CHURCH STREET                                    Fax: (212) 356-2019
                                                NEW YORK, NY 10007                                  cugalde@law.nyc.gov

                                                                     September 29, 2020

        VIA ECF
        Hon. Ronnie Abrams
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                         Re:   Melendez v. City of N.Y., No. 20 Civ. 5301 (RA)

        Your Honor:

                       On behalf of Defendants in the above-entitled action, we write to inform the Court
        of a final update regarding New York City Local Law No. 55 of 2020 (the “Guaranty Law”).
        Yesterday, September 29, 2020, the Mayor of the City of New York signed Proposed
        Introduction No. 2083-A, which then became New York City Local Law No. 98 of 2020 (“Local
        Law No. 98”), a copy of which is annexed hereto. As stated in our previous correspondence,
        Local Law No. 98, inter alia, extends the expiration date of the Guaranty Law’s personal
        guaranty protection provisions from September 30, 2020 to March 31, 2021.

                       Section 1 of Local Law No. 98 sets forth the New York City Council’s
        “[d]eclaration of legislative intent and findings” concerning the enactment of the Guaranty Law
        and Local Law No. 98. It states, in relevant part, that Local Law No. 98 is intended to provide
        businesses covered by the Guaranty Law with “a reasonable recovery period with a duration that
        is comparable to the period of time that these businesses were forced to close or operate with
        significant limitations on indoor occupancy and thereby to provide them with an opportunity to
        not only survive but also to generate sufficient revenues to defray owed financial obligations.”

                       Contrary to Plaintiffs’ assertions in their September 28, 2020 letter to the Court
        (ECF No. 69), the Guaranty Law, as amended by Local Law No. 98, neither constitutes a
        substantial impairment of Plaintiffs’ contractual relationships nor violates the Contract Clause of
        the United States Constitution. For all the reasons stated in Defendants’ motion papers (see ECF
        Nos. 39, 57 and 65) and at oral argument, Plaintiffs’ Contract Clause claims should be dismissed.
      Case 1:20-cv-05301-RA Document 70 Filed 09/29/20 Page 2 of 8




                                                Respectfully submitted,

                                                       /s/

                                                Pamela A. Koplik
                                                Carlos Fernando Ugalde Alvarez
                                                Assistant Corporation Counsels


cc:   Plaintiffs’ Counsel of Record (via ECF)




                                          2
          Case 1:20-cv-05301-RA Document 70 Filed 09/29/20 Page 3 of 8




                                    LOCAL LAWS
                                        OF
                               THE CITY OF NEW YORK
                                 FOR THE YEAR 2020
                                      ______________________

                                             No. 98
                                     _________________________

Introduced by Council Members Rivera, the Speaker (Council Member Johnson), Kallos,
    Rosenthal, Chin, Powers, Rose and Louis.

                                         A LOCAL LAW

To amend the administrative code of the city of New York, in relation to extending
   temporary personal guaranty protection provisions for commercial tenants impacted by
   COVID-19

Be it enacted by the Council as follows:

   Section 1. Declaration of legislative intent and findings. a. The council finds and declares that:

   1. The city is in the midst of a local, state, and federally declared disaster emergency due to a

global pandemic. While the numbers increase daily, the 2019 novel coronavirus, or COVID-19,

has killed over 900,000 people worldwide, over 200,000 people in the United States, and about

33,000 people in New York state. Within the city itself, about 243,000 people have been infected

with the disease and about 24,000 people have likely died because of it.

   2. Governments around the world, the country, and the state, including the city, have taken

drastic measures to limit the spread of COVID-19. While many of these measures appear to have

helped slow the progress of the disease, many have also contributed to a catastrophic impact on the

city’s economic and social livelihood.

   3. For example, as part of the effort to stop the spread of COVID-19, the governor in March

2020 issued executive order numbers 202.3, 202.6, and 202.7. These orders, as subsequently

amended and extended through other executive orders, and interpreted through guidance issued by
           Case 1:20-cv-05301-RA Document 70 Filed 09/29/20 Page 4 of 8




the New York state departments of economic development and health, effectively prohibited

restaurants, bars, gyms, fitness centers, movie theaters, non-essential retail stores, barbershops,

hair salons, nail salons, tattoo or piercing parlors, and related personal care services from operating

with any indoor occupancy.

   4. These operational limitations, while necessary to combat the spread of a global pandemic,

have contributed to the severe economic damage suffered by the city. For example, the most

recently available labor statistics from the New York state department of labor relating to the

businesses subject to these orders indicate that:

   (a) The city lost 151,100 jobs in the food services and drinking places subsector from February

2020 to July 2020, leaving employment in that subsector down 48.9% in July 2020 compared to

July 2019. This includes a loss of 94,000 jobs in the full service restaurants industry between

February 2020 and July 2020, which left employment in that industry down 57.7% in July 2020

compared to July 2019.

   (b) Within the retail trade sector, the city lost about 34,700 jobs from industries subject to the

above-described executive orders; this includes a combined loss of 29,300 jobs in the clothing

stores industry, the furniture and home furnishings stores subsector, and the sporting goods,

hobby, book, and music stores subsector between February 2020 and July 2020, which left

employment in those industries and subsectors down 49.5%, 38.5%, and 24.2%, respectively, in

July 2020 compared to July 2019.

   (c) Within the personal and laundry services subsector, which includes barbershops, hair

salons, and other personal care businesses, the city lost 22,800 jobs, leaving employment in that

subsector down 34.4% in July 2020 compared to July 2019.

                                                    2
          Case 1:20-cv-05301-RA Document 70 Filed 09/29/20 Page 5 of 8




   5. While businesses may be willing to weather the economic hardships imposed upon them by

governmental measures to combat COVID-19 by either staying open or temporarily closing and

later reopening, individual owners and other natural persons who personally guarantee the

financial obligations of these businesses face a different and more substantial risk than losing

revenue and profit. They risk losing their personal assets, including their possessions and even

their own homes, transforming a business loss into a devastating personal loss. This is particularly

a risk for small businesses, as the scale of the financial obligations of larger businesses generally

renders having a natural person guarantee those obligations impracticable.

   6. If these individual owners and natural persons are forced to close their businesses

permanently now or to suffer grave personal economic losses like the loss of a home, the economic

and social damage caused to the city will be greatly exacerbated and will be significantly worse

than if these businesses are able to temporarily close and return or, failing that, to close later,

gradually, and not all at once.

   7. For the foregoing reasons, the council passed, and the mayor signed, local law number 55 for

the year 2020, which provides temporary protections to natural persons who personally guarantee

the financial obligations of businesses subject to the substantial occupancy limitations imposed by

the above-described executive orders issued by the governor. These protections are, however, due

to expire on September 30, 2020.

   8. As of September 30, 2020, these businesses will have been either prohibited from operating

with any indoor occupancy at all, or subject to significant indoor occupancy restrictions, for over

six months, and it is likely that such significant indoor occupancy restrictions will continue for the

foreseeable future as the so-called first wave of the COVID-19 crisis has not yet fully subsided and

                                                  3
           Case 1:20-cv-05301-RA Document 70 Filed 09/29/20 Page 6 of 8




there is substantial risk of a second wave of the disease beginning in the fall or winter of 2020,

particularly as the city enters its normal flu season.

   9. Beginning on September 30, 2020, most of the businesses subject to the above-described

executive orders will be able to operate with at least minimal indoor occupancy. Extending the

duration of the personal liability protections contained within local law number 55 for the year

2020 by six months, as this local law does, is intended to provide these businesses a reasonable

recovery period with a duration that is comparable to the period of time that these businesses were

forced to close or operate with significant limitations on indoor occupancy and thereby to provide

them with an opportunity to not only survive but also to generate sufficient revenues to defray

owed financial obligations.

   10. As with local law number 55 for the year 2020 before it, this local law does not, nor is it

intended to, limit any other lawful remedies that a landlord may be able to seek against a

commercial tenant itself, such as bringing suit against that tenant for damages; collecting or

offsetting financial obligations by using the revenues, inventory, equipment, or other assets of that

tenant; or evicting or declining to renew the lease or rental agreement of that tenant.

   11. This local law also modifies the language of local law number 55 for the year 2020 to

clarify the council’s intent that its personal liability protections apply regardless of whether a

personal liability provision appears within a commercial lease or other rental agreement itself or

appears within a separate agreement relating to the same property.

   b. For the foregoing reasons, the council finds that it is necessary and appropriate to extend the

duration of the personal liability protections in local law number 55 for the year 2020.



                                                   4
          Case 1:20-cv-05301-RA Document 70 Filed 09/29/20 Page 7 of 8




   § 2. Section 22-1005 of the administrative code of the city of New York, as added by local law

number 55 for the year 2020, is amended to read as follows:

   § 22-1005. Personal liability provisions in commercial leases. A provision in a commercial

lease or other rental agreement involving real property located within the city, or relating to such a

lease or other rental agreement, that provides for one or more natural persons who are not the

tenant under such agreement to become, upon the occurrence of a default or other event, wholly or

partially personally liable for payment of rent, utility expenses or taxes owed by the tenant under

such agreement, or fees and charges relating to routine building maintenance owed by the tenant

under such agreement, shall not be enforceable against such natural persons if the conditions of

paragraph 1 and 2 are satisfied:

   1. The tenant satisfies the conditions of subparagraph (a), (b) or (c):

   (a) The tenant was required to cease serving patrons food or beverage for on-premises

consumption or to cease operation under executive order number 202.3 issued by the governor on

March 16, 2020;

   (b) The tenant was a non-essential retail establishment subject to in-person limitations under

guidance issued by the New York state department of economic development pursuant to

executive order number 202.6 issued by the governor on March 18, 2020; or

   (c) The tenant was required to close to members of the public under executive order number

202.7 issued by the governor on March 19, 2020.

   2. The default or other event causing such natural persons to become wholly or partially

personally liable for such obligation occurred between March 7, 2020 and [September 30, 2020]

March 31, 2021, inclusive.

                                                  5
            Case 1:20-cv-05301-RA Document 70 Filed 09/29/20 Page 8 of 8




    § 3. The department of small business services, or another mayoral agency or office designated

by the mayor, shall conduct an information and outreach campaign to educate commercial tenants

affected by this local law about its protections.

    § 4. This local law takes effect immediately.




THE CITY OF NEW YORK, OFFICE OF THE CITY CLERK, s.s.:

     I hereby certify that the foregoing is a true copy of a local law of The City of New York, passed by the Council

on September 23, 2020 and approved by the Mayor on September 28, 2020.

                                                    MICHAEL M. McSWEENEY, City Clerk, Clerk of the Council.


CERTIFICATION OF CORPORATION COUNSEL

     I hereby certify that the form of the enclosed local law (Local Law No. 98 of 2020, Council Int. No. 2083-A of

2020) to be filed with the Secretary of State contains the correct text of the local law passed by the New York City

Council and approved by the Mayor.

                                                                    STEPHEN LOUIS, Acting Corporation Counsel.




                                                          6
